DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Fojtik (US 2010/0030098) is considered the closest prior art regarding the operation of plurality of temperature sensors, but does not disclose the details regarding the insulating tube and fluid heating assembly as recited.  For these latter elements, Masterson (US 5,891,094) is considered the closest prior art.  In particular, Masterson shows an inner insulating tube with fluid inflow lumens 42 (Figures 3A, 4) and either conductive wires in lumens 60 for distal electrodes or a central lumen for a driveshaft 62, where the driveshaft may serve as a heating electrode (Col. 12, lines 11-23).  However, neither of these fluid heating assemblies in Masterson, when in operation, heat surrounding fluid within the insulating tube, since the fluid lumens are physically separated from the lumens of the wires or electrodes, and the heating occurs when the fluid exits the delivery lumens and enters the heating chamber 44.  The combination of elements in the manner as recited in the claims is not disclosed or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792